SUMMARY ORDER
IN CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is VACATED and the matter REMANDED.
Petitioner appeals from a judgment of the United States District Court for the Northern District of New York granting defendants’ motion for summary judgment dismissing the complaint. Teddy Lewis, an inmate in the custody of the New York State Department of Corrections, alleges he was assaulted by corrections officers at the Great Meadow Facility upon arrival at the facility. Lewis contends that he has raised an issue of material fact as to both the supervisory defendants, who he contends were deliberately indifferent to a practice of retaliating against transferees, and the defendant corrections officers. The State concedes that summary judgment was not properly granted as to some of the defendant corrections officers.
The district court did not explain the factual findings or legal grounds forming the basis of its order granting summary judgment. Such conclusory orders “generally do not provide this Court with a sufficient basis for review and are therefore disfavored.” Jackson v. Burke, 256 F.3d 93, 95 (2d Cir.2001) (per curiam). *24We must remand for reconsideration where, as here, “it is neither clear from the opinion nor obvious to us from a review of the record on appeal why there is no triable issue of material fact with respect to at least some of the plaintiffs claims.” Beckford v. Portuondo, 234 F.3d 128, 129-30 (2d Cir.2000).
Accordingly, we vacate the judgment and remand for reconsideration.